 

June 19, 2017

 

Albuquerque Suite Hospitality LLC
Restructuring Agreement-Second Addendum

 

This Agreement is made as of June 19, 2017, and amends the Restructuring
Agreement made as of August 30, 2010 and amended December 9, 2013, by and among:

 

RARE EARTH FINANCIAL, LLC, an Arizona limited liability company (“Rare Earth”);

 

RRF LIMITED PARTNERSHIP, a Delaware limited partnership(“RRF”);

 

INNSUITES HOSPITALITY TRUST, an Ohio business trust (“IHT”) and General Partner
of RRF; and

 

ALBUQUERQUE SUITE HOSPITALITY LLC, an Arizona limited liability company (“ASH”)

 

RECITALS:

 

A. ASH owns and operates the Albuquerque InnSuites Hotel & Suites, a 100-unit
hotel in Albuquerque, New Mexico (the “Property”)     B. ASH is currently owned
approximately 50.5% by IHT and approximately 0.04% by Rare Earth.     C. Rare
Earth and IHT wish to restructure ASH, creating 250 additional Class A
membership interests (referred to collectively as “Interests”), and cause ASH to
offer and sell up to 250 Class A Interests in ASH to accredited investors for
2,500,000 (the “Offering”). Rare Earth, as the Administrative Member of ASH,
will coordinate the Offering and sale of Class A Interests to third parties.
Rare Earth, IHT and other affiliates may purchase Interests under the Offering.
If IHT purchases Interests, they will be designated Class B Interests. If Rare
Earth buys Interests, they will be designated Class C Interests. ASH will offer
50 new Class A Interests, and the proceeds from the sale of those Interests will
be used to repay loans of $500,000. IHT will sell 200 Class B Interests.     D.
Proceeds from the Offering will be used: (a) in part to repay IHT up to $500,000
of its loan of $800,000; and (b) to pay IHT $200,000 to purchase 200 Class B
Interests for $10,000 each.

 

FOR VALUABLE CONSIDERATION RECEIVED, the parties agree as follows:

 

1. Prior restructuring of ASH. Rare Earth, as the sole Administrative Member,
has or will amend the Articles of Organization and Operating Agreement, in form
and substance acceptable to IHT and Rare Earth and ASH for ASH to confirm that:

 

   

 

 

  (a) ASH is a member managed limited liability company;         (b) There are
three classes of Membership Interests authorized for issuance in amounts
sufficient to accommodate the Offering and provide for distribution and
liquidation rights and preferences as described in Section 3 and 7 below;      
  (c) Rare Earth is the Administrative Member of ASH;         (d) The total
number of ASH Interests will increase from 550 to 600 with the 50 new Class A
Interests created to provide $500,000 in proceeds to be paid to IHT to reduce
approximately $800,000 in advances from IHT to ASH by $500,000.

 

2. Offering. ASH will conduct an Offering to accredited investors only of up to
250 Class A Interests at $10,000 per Interest (the “Offering Price”), for a
total Offering of $2,500,000 (the “Offering”). The Offering Price per Interest
of $10,000, is the same as the 2010 Offering, and 2013 Offering which reflects
the appraised value of the Property of $4,900,000, less current debt and other
liabilities for a net equity value. The Offering contemplates the sale of
Interests to retire $500,000 in ASH intercompany debt, and the purchase of 200
Class B Interests from IHT with the proceeds of sale from 200 new Class A
Interests. Subject to the closing of the Offering, IHT will pay (a) a
Restructuring and Offering Fee to Rare Earth of $200,000 provided at least 100
Interests are subscribed; and (b) offering costs of $30,000. There is a
provision for over subscription of up to 40 Interests at $10,000 per Interest.  
  3. Interests.

 

(a) All 600 Membership Interests will have equal voting rights and will share
equally in all distributions (including distributions or proceeds payable upon a
Triggering Event), subject to (1) priority distribution rights and distribution
catch up rights described in paragraph 3(b), and (2) the Administrative Member’s
50% profit participation right described in paragraph 3(e). All Interests will
be redeemable by ASH for $10,000 after payment of all distributions to which
such Interests are entitled under paragraphs 3(b) and (c).

 

(b) All Membership Interests were entitled to receive priority distributions
annually from ASH of $700 per $10,000 Interest through December 31, 2015 which
has now been all paid. Priority distributions will be paid first to new Class A
Interests, second to old Class A, Interests, Class B Interests and third to
Class C Interests. Priority distributions will be cumulative through December
31, 2019, so that all priority distributions must be paid in full to new Class A
Interests before any priority distributions are paid to old Class A Interests,
Class B Interests or Class C Interests, and all priority distributions are paid
to Class C Interests. IHT, Rare Earth, James Wirth and certain named affiliates
may elect to defer receiving all priority distributions to other holders have
been paid current. Upon completion of priority distributions due new Class A
Interests through December 31, 2019, Class A and Class B Interests will not
participate in distributions by ASH until Class C priority distributions have
been paid current through December 31, 2019. If a Triggering Event of ASH occurs
(including a sale or refinancing of substantially all of the assets of ASH or
merger, sale, liquidation or other ending up of ASH) prior to the payment of all
priority distributions of Class A, B, and C Interests, such priority
distribution will be paid to the respective Members out of any proceeds of the
event before general distribution of the proceeds to the Members (including the
Administrative Member’s participation described in 3(e)).

 

   

 

 

(c) After December 31, 2019, all Membership Interests will be entitled to annual
distributions of $700 per $10,000 Interest, which will be cumulative. All
Interests will share equally in all such distributions. If a Triggering Event
(as described in 3(b)) of ASH occurs prior to the payment of any accumulated
distributions to the Members, such accumulated distributions will be paid out of
any proceeds of the event before general distribution of the proceeds to the
Members (including the Administrative Member’s participation described in 3(e)).
In the event that funds generated from a Triggering Event are insufficient to
pay the total amount of all such accumulated distributions owed to the Members,
all Members will participate pro rata in the funds available for distribution to
them. A special preference to the newly issued 250 Class A Interests will be in
effect from September through December 31, 2019 at 7% ($700 per Interest) in
preference to old Class A Interests, Class B Interests and Class C Interests.

 

(d) Distributions will be payable quarterly in arrears based on calendar
quarters, due 45 days after the end of the quarter. Distributions will be made
every three months provided, in the sole judgment and discretion of the
Administrative Member, cash is available for such distributions. ASH will use
its best efforts to pay the quarterly distributions contemplated in paragraphs 3
(b) and (c).

 

(e) In the event that either (a) all Interests have been redeemed or (b) all
Interests are current in the distributions to which they are entitled and each
Interest has been received distributions totaling at least $10,000, Rare Earth
will receive 50% of (1) any distributions made by ASH and (2) the proceeds from
any Triggering Event (as defined in 3(b)) as consideration for its role as
Administrative Member.

 

4. Payments to ASH. 100% Proceeds of first 50 Interests of this offering will be
payable to ASH in consideration for newly created equity in ASH. Expenses of
this offering will all be paid by IHT, which will receive payment for the sale
of 200 Class B Interests to ASH.     5. Best Efforts. Rare Earth will use its
best efforts to sell 250 Interests on or before December 15, 2017.     6.
Removal of Administrative Member. At any time, a Majority-in-Interest of the
Class A Members may remove Rare Earth as Administrative Member and elect a new
Administrative Member. Notwithstanding its removal as Administrative Member
pursuant to this paragraph, Rare Earth will retain the participation right
described in paragraph 3(e).

 

   

 

 




7. Ownership of ASH. The table below demonstrates the capital structure of ASH
immediately upon restructuring, the capital structure in the event of the sale
of 250 Class A Interests in the Offering.



 

In the event of Sale of 50 newly created Class A Interests and sale of 200 Class
B Interests by IHT, which will be paid for by proceeds from the sale of 200 new
Class A Interests

 

   Current  In the Event of Sale of 250
Class A Interests Owners  Interests  Interests Third Parties   273    521  IHT
(Class B)   278    78  Rare Earth (Class C)   0.5    1  Total Interests   550  
 600 

 

8. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona.

 

(b) Waiver. No waiver or modification of this Agreement shall be valid unless in
writing and executed by the party against which the waiver or modification is to
be enforced. No waiver of any breach or default shall operate as a waiver of any
other breach or default, whether similar or difference from the breach or
default waived.

 

(c) Severability. All provisions of this Agreement are severable, and if any
provision is held to be invalid, illegal or unenforceable in any respect by any
court of competent jurisdiction, the validity, legality and enforceability of
the remaining provisions shall not be affected, and this Agreement shall be
interpreted as if such invalid, illegal or unenforceable provisions were not
contained herein.

 

(d) Entire Agreement. This Agreement constitutes the complete understanding of
the parties hereto, and supersedes all prior understandings or agreements,
whether oral or written. This Agreement shall be binding upon the inure to the
benefit of the parties hereto, their successors, their legal representatives,
heirs and assigns.

 

[Signature Page to Follow]

 

   

 

 

The parties have executed this Agreement effective as of the date first written
above.

 

INNSUITES HOSPITALITY TRUST   RARE EARTH FINANCIAL LLC           By: /s/
InnSuites Hospitality Trust   By: /s/ Rare Earth Financial, LLC           Its:
/s/ James Wirth, CEO   Its: /s/ James Wirth, Managing Member

 

ALBUQUERQUE SUITE HOSPITALITY LLC



By: REF, Administrative Member



By: /s/ Rare Earth Financial, LLC         Its: /s/ James Wirth, Managing Member
 

 

   

 

 

 

